Name: Commission Regulation (EEC) No 3043/83 of 28 October 1983 amending Regulation (EEC) No 3433/81 as regards imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/20 Official Journal of the European Communities 29 . 10 . 83 COMMISSION REGULATION (EEC) No 3043/83 of 28 October 1983 amending Regulation (EEC) No 3433/81 as regards imports of preserved cultivated mushrooms originating in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common oganization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), the period 1 January to 31 December 1983 ; whereas that Article also makes provision for possible revision of the quantities on the basis of licences issued as at 30 September 1983 ; whereas a review of licences issued at that date shows that a fresh allocation of the said quantities is justified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures relating to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, Whereas Article 3 of Regulation (EEC) No 1796/81 provides that the quantities which may be imported without payment of the additional amount must be fixed and allocated between the supplier countries with due regard for traditional trade flows and new suppliers ; Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 1855/83 (5), allocates the quantities in question for Article 1 Article 1 of Regulation (EEC) No 3433/81 is hereby replaced by the following : 'Article 1 The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 shall be allocated among the Member States for the period 1 January to 31 December 1983 as follows : (net weight in tonnes) Country of origin China Korea Hong Kong SpainTaiwan Other Importing country Belgium Luxembourg ' 306  27  12  Denmark 575 20     Federal Republic of Germany 26 478 1 389 2 460 430 1 014 1 037 Greece 8 2 298  60 37 France 3  17   6 Ireland       Italy 3  11   7 Netherlands 69 13 36    United Kingdom 135 6 287 4  (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 5 . 5 . 1983, p. 16 . (3) OJ No L 183 , 4 . 7 . 1981 , p. 1 . (4) OJ No L 346, 2 . 12 . 1981 , p. 5 . 0 OJ No L 184, 8 . 7 . 1983 , p. 13 . 29 . 10 . 83 Official Journal of the European Communities No L 297/21 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1983 . For the Commission Poul DALSAGER Member of the Commission